Grason, J.,
delivered the opinion of the Court.
The petitioner was convicted of the larceny of $1,500, the property of one Charles Johnson, on December 15, 1947, before Judge J. Abner Sayler, presiding in the Criminal Court of Baltimore City, and sentenced to five years in the Maryland Penitentiary. On November 9, 1949, Ernest E. Wilson, the petitioner, sent a petition praying a new trial in the case, to Judge W. Conwell Smith, Chief Judge of the Supreme Bench of Baltimore City. Judge Smith refused the motion, and the petitioner has appealed to this Court. Refusal of a motion for a new trial is not appealable, and the appeal will, therefore be dismissed.

Appeal dismissed, with costs.